Citation Nr: 0720939	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  04-17 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial disability rating higher than 
30 percent for post-traumatic stress disorder (PTSD). 

2.  Entitlement to an effective date earlier than March 20, 
2003 for the award of service connection for PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Celeste Farmer Krikorian, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1969 to December 
1971.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

In the May 2007 argument presented to the Board, the 
veteran's representative argued that the veteran is claiming 
that his initial rating was clearly and unmistakably 
erroneous (CUE).  As the record does not indicate that the RO 
has addressed the issue if CUE, it is referred to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his notice of disagreement (NOD) received in October 2003, 
the veteran raised three issues with which he disagreed and 
for which he wanted to receive a statement of the case (SOC).  
Although the RO issued a SOC on two of these issues in March 
2004, the RO has not issued a SOC on the issue of entitlement 
to an effective date earlier than March 20, 2003 for the 
award of service connection for PTSD, which was also raised 
in the October 2003 NOD following the September 2003 rating 
decision that granted service connection for PTSD.

In Manlincon v. West, 12 Vet. App. 238 (1999), the United 
States Court of Veterans Appeals (now the United States Court 
of Appeals for Veterans Claims, hereinafter the Court) held 
that when an appellant files a timely NOD and there is no 
statement of the case (SOC) issued, the Board should remand, 
rather than refer, the issue to the RO for the issuance of a 
SOC.

Because a change in the effective date of the award of 
service connection for PTSD would affect the period of time 
that should be considered in addressing the initial 
disability evaluation for PTSD, the Board will defer action 
on that issue pending completion of the action on the NOD 
filed concerning the effective date of service connection.

Accordingly, the case is REMANDED for the following action:

Issue the veteran and his representative a 
SOC concerning the NOD filed in October 
2003 from the September 2003 rating 
decision on the matter of the effective 
date of the award of service connection 
for PTSD.  The claimant must complete his 
appeal concerning the effective date issue 
by filing a substantive appeal after the 
issuance of the SOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


